


Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
4th day of January, 2008 (the “Effective Date”) between INNOVATIVE SOLUTIONS AND
SUPPORT, INCORPORATED, a Pennsylvania corporation (the “Company”) and JOHN C.
LONG, a resident of Pennsylvania (“Employee”).

 

RECITALS

 

A.                                   Employee has served in various financial
capacities with other companies over the past several years and has extensive
managerial and administrative experience and possesses skills vital to the
Company’s continued growth and prosperity.

 

B.                                     The Company desires Employee to serve as
an employee of the Company and Employee wishes to serve as employee of the
Company.

 

C.                                     The parties wish to set forth herein the
terms and conditions on which Employee will serve as an employee of the Company.

 

The parties agree as follows:

 


1.                                       EMPLOYEE’S POSITION.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, DURING THE TERM OF THIS AGREEMENT THE
COMPANY AGREES TO EMPLOY EMPLOYEE, AND THE EMPLOYEE AGREES TO BE EMPLOYED BY THE
COMPANY AND TO SERVE THE COMPANY AS THE CHIEF FINANCIAL OFFICER OF THE COMPANY.


 


2.                                       DUTIES OF EMPLOYEE


 


2.1.                              GENERAL DUTIES.  AS CHIEF FINANCIAL OFFICER OF
THE COMPANY, EMPLOYEE WILL DIRECT THE ORGANIZATION’S FINANCIAL PLANNING AND
ACCOUNTING PRACTICES AS WELL AS ITS RELATIONSHIP WITH LENDING INSTITUTIONS,
SHAREHOLDERS, AND THE FINANCIAL COMMUNITY.  EMPLOYEE  WILL REPORT TO THE CEO.
EMPLOYEE AGREES THAT THE EMPLOYEE’S DUTIES MAY BE CHANGED BY THE BOARD AND THAT
EMPLOYEE WILL COOPERATE WITH THE BOARD AND SERVE THE COMPANY IN SUCH OTHER
CAPACITIES AND WITH SUCH OTHER DUTIES AND RESPONSIBILITIES AS ARE TYPICALLY
ACCORDED TO THE POSITION OF CHIEF FINANCIAL OFFICER SUBJECT TO THE COMPANY’S
BYLAWS. THE DUTIES AND SERVICES TO BE PERFORMED BY THE EMPLOYEE UNDER THIS
AGREEMENT ARE COLLECTIVELY REFERRED TO HEREIN AS THE “SERVICES.”


 


2.2.                              OTHER DUTIES AND OBLIGATIONS.  IN ADDITION TO
PERFORMING THE DUTIES AND SERVICES DESCRIBED IN SECTION 2.1, EMPLOYEE FURTHER
AGREES WITH THE COMPANY THAT, DURING THE TERM OF THIS AGREEMENT:


 


(A)                                  EMPLOYEE WILL PERFORM THE SERVICES AND HIS
DUTIES HEREUNDER, AND WILL MANAGE AND OPERATE THE BUSINESS OF THE COMPANY,
SUBJECT TO, AND IN ACCORDANCE WITH, THE DIRECTIONS OF THE CEO AND/OR THE BOARD.


 


(B)                                 EMPLOYEE WILL COMPLY WITH AND BE BOUND BY
THE OPERATING POLICIES, PROCEDURES, STANDARDS, REGULATIONS AND PRACTICES OF THE
COMPANY THAT ARE GENERALLY

 

--------------------------------------------------------------------------------


 


(C)                                  APPLICABLE TO EXECUTIVES OF THE COMPANY AND
IN EFFECT FROM TIME TO TIME DURING THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY.


 


(D)                                 EMPLOYEE WILL BE GENERALLY AVAILABLE AND
READILY ACCESSIBLE BY TELEPHONE, E-MAIL AND FACSIMILE AT ALL REASONABLE TIMES.


 


(E)                                  EMPLOYEE WILL NOT: (I) ENGAGE IN ANY
UNETHICAL, DISHONEST, OR OTHER FRAUDULENT BEHAVIOR  THAT COULD BE EXPECTED TO
RESULT IN HARM TO THE COMPANY; (II) INTENTIONALLY OR DELIBERATELY CAUSE OR
ATTEMPT TO CAUSE AN INJURY TO THE COMPANY; OR (III) STEAL, CONVERT,
MISAPPROPRIATE OR WRONGFULLY AND WILLFULLY USE OR DISCLOSE ANY PROPRIETARY
INFORMATION, TECHNOLOGY OR TRADE SECRET OF THE COMPANY.


 


2.3.                              WORKING FACILITIES.  EMPLOYEE SHALL HAVE A
PRIVATE OFFICE, SECRETARIAL HELP, A PERSONAL COMPUTER AND OTHER FACILITIES AND
SERVICES THAT ARE SUITABLE FOR HIS POSITION AND APPROPRIATE FOR THE PERFORMANCE
OF HIS DUTIES.


 


2.4.                              REPRESENTATION OF EMPLOYEE.  EMPLOYEE
REPRESENTS AND WARRANTS TO THE COMPANY THAT HE IS FREE TO ENTER INTO AND FULLY
PERFORM THIS AGREEMENT AND THE AGREEMENTS REFERRED TO HEREIN WITHOUT BREACH OF
ANY OTHER AGREEMENT OR CONTRACT TO WHICH EMPLOYEE IS A PARTY OR BY WHICH
EMPLOYEE IS BOUND.


 


3.                                       EXCLUSIVE SERVICE.  EMPLOYEE WILL
DEVOTE HIS FULL WORKING TIME, ENERGY, SKILL AND EFFORTS EXCLUSIVELY TO THE
PERFORMANCE OF THE SERVICES FOR THE COMPANY AND WILL APPLY ALL HIS SKILL AND
EXPERIENCE TO THE PERFORMANCE OF THE SERVICES AND ADVANCING THE COMPANY’S
INTERESTS AND WILL DO NOTHING INCONSISTENT WITH THE PERFORMANCE OF THE SERVICES
HEREUNDER.  NOTWITHSTANDING THE FOREGOING, COMPANY AGREES THAT EMPLOYEE MAY
CONTINUE HIS SERVICE AS DIRECTOR TO D&E COMMUNICATIONS, INC. AND ENGAGE IN
OTHER, NONCOMPETITIVE ACTIVITIES THAT DO NOT OTHERWISE INTERFERE WITH EMPLOYEE’S
OBLIGATION TO PROVIDE SERVICES HEREUNDER.


 


4.                                       COMPENSATION AND BENEFITS


 


4.1.                              SALARY.  DURING THE TERM OF THE AGREEMENT, THE
COMPANY WILL PAY EMPLOYEE A GROSS BASE SALARY AT A RATE OF $250,000 (“EMPLOYEE’S
SALARY”) PER YEAR PAYABLE BI-WEEKLY.  THE COMPANY WILL REVIEW THE EMPLOYEE’S
SALARY AT LEAST ONCE EACH YEAR AND MAY, AT ITS DISCRETION, INCREASE THE
EMPLOYEE’S SALARY.


 


4.2.                              ADDITIONAL BENEFITS.  EMPLOYEE AND ELIGIBLE
FAMILY MEMBERS WILL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S EMPLOYEE BENEFIT
PLANS OF GENERAL APPLICATION, INCLUDING WITHOUT LIMITATION ANY PENSION PLANS,
401(K), AND ANY LIFE, HEALTH AND DENTAL INSURANCE PLANS IN ACCORDANCE WITH THE
RULES ESTABLISHED FOR INDIVIDUAL PARTICIPATION IN ANY SUCH PLAN AND APPLICABLE
LAW, INCLUDING HEALTH AND DENTAL FOR SPOUSE. MEDICAL BENEFITS WILL BEGIN UPON
START DATE. IN ADDITION, EMPLOYEE WILL BE ENTITLED TO 4 WEEKS VACATION.


 


4.3.                              STOCK OPTIONS.  EMPLOYEE HAS BEEN GRANTED
STOCK OPTIONS (THE “OPTIONS”) FOR 120,000 SHARES OF THE COMPANY’S COMMON STOCK
AT AN OPTION PRICE TO BE FIXED AT NASDAQ MARKET CLOSE ON THE FIRST DAY OF
EMPLOYMENT.  THE OPTIONS SHALL VEST AT THE RATE OF 40,000 SHARES AT THE END OF
EACH 12 MONTH PERIOD PROVIDED EMPLOYEE IS IN ACCORDANCE WITH THE COMPANY’S 1998
STOCK OPTION PLAN.   EMPLOYEE EXPRESSLY ACKNOWLEDGES AND AGREES THAT, TO THE
EXTENT OF

 

--------------------------------------------------------------------------------


 


ANY INCONSISTENCY BETWEEN THE TERMS OF THIS AGREEMENT AND THE 1998 INCENTIVE
STOCK OPTION PLAN, THE TERMS OF THE 1998 INCENTIVE STOCK OPTION PLAN SHALL
GOVERN AND CONTROL; PROVIDED HOWEVER, THAT TO THE EXTENT THAT THE TERMS OF THE
STOCK OPTION AGREEMENT ISSUED TO EMPLOYEE ON ACCOUNT OF THE OPTIONS CONTAIN
TERMS AND CONDITIONS WHICH, BY THE TERMS OF THE 1998 INCENTIVE STOCK OPTION
PLAN, MAY BE INCLUDED THEREIN, THE TERMS SET FORTH IN SUCH STOCK OPTION
AGREEMENT SHALL GOVERN AND CONTROL.


 


4.4.                              EXPENSES.  ALL REASONABLE AND NECESSARY
EXPENSES INCURRED BY EMPLOYEE IN CONNECTION WITH EMPLOYEE’S PERFORMANCE OF THE
SERVICES SHALL BE REIMBURSED PROVIDED THAT SUCH EXPENSES ARE IN ACCORDANCE WITH
THE COMPANY’S POLICIES, AS DETERMINED FROM TIME TO TIME BY THE BOARD, AND
PROPERLY DOCUMENTED AND ACCOUNTED FOR.


 


5.                                       TERM AND TERMINATION


 


5.1.                              TERM OF AGREEMENT.  UNLESS THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH THE PROVISION OF THIS SECTION 5, THE TERM OF THIS
AGREEMENT WILL COMMENCE ON THE EFFECTIVE DATE AND END ON THE TWO YEAR
ANNIVERSARY OF SUCH DATE (THE “INITIAL TERM”).  THEREAFTER, THIS AGREEMENT SHALL
BE RENEWED YEARLY FOR ONE-YEAR PERIODS (EACH, A “RENEWAL TERM”) UNLESS EITHER
PARTY PROVIDES THE OTHER PARTY WITH WRITTEN NOTICE OF TERMINATION OF THIS
AGREEMENT NOT LATER THAN NINETY (90) DAYS PRIOR TO THE END OF THE THEN CURRENT
TERM OF THE AGREEMENT.   IF THIS WRITTEN NOTIFICATION OF TERMINATION IS ISSUED
BY THE COMPANY LESS THAN 6 MONTHS PRIOR TO THE EXPIRATION DATE, THE SALARY AND
ADDITIONAL BENEFITS IN EFFECT WILL BE CONTINUED FOR 6 MONTHS FROM THE DATE OF
NOTIFICATION. THE EXPIRATION OF THIS AGREEMENT AT THE END OF THE INITIAL TERM OR
THE THEN CURRENT RENEWAL TERM IS HEREAFTER CALLED THE “EXPIRATION DATE”.


 


5.2.                              EVENTS OF TERMINATION.  EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY WILL TERMINATE IMMEDIATELY UPON ANY ONE OF THE FOLLOWING
OCCURRENCES:


 


(A)                                  THE GIVING OF A WRITTEN NOTICE BY THE
COMPANY TO EMPLOYEE OTHER THAN PURSUANT TO SECTION 5.1 STATING THAT EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY IS BEING TERMINATED WITHOUT CAUSE, WHICH NOTICE MAY
BE GIVEN BY THE COMPANY AT ANY TIME AT THE SOLE DISCRETION OF THE COMPANY
(“TERMINATION WITHOUT CAUSE”).


 


(B)                                 THE COMPANY’S TERMINATION OF EMPLOYEE’S
EMPLOYMENT HEREUNDER DUE TO EMPLOYEE’S DEATH OR EMPLOYEE’S BECOMING “DISABLED”
AS DEFINED IN SECTION 5.4 BELOW (“TERMINATION FOR DEATH OR DISABILITY”);


 


(C)                                  ANY RESIGNATION BY EMPLOYEE OF HIS
EMPLOYMENT WITH THE COMPANY OR ANY OTHER VOLUNTARY TERMINATION OR ABANDONMENT BY
EMPLOYEE OF HIS EMPLOYMENT WITH THE COMPANY OTHER THAN AS PROVIDED IN
SECTION 5.1 (“VOLUNTARY TERMINATION”); OR


 


(D)                                 THE COMPANY’S TERMINATION OF EMPLOYEE’S
EMPLOYMENT HEREUNDER FOR “CAUSE” AS DEFINED IN SECTION 5.3 BELOW (“TERMINATION
FOR CAUSE”).


 


5.3.                              “CAUSE” DEFINED.  FOR PURPOSES OF THIS
AGREEMENT, THE TERM “CAUSE” MEANS (I) THE CONVICTION OF EMPLOYEE OF ANY FELONY
OR OTHER CRIME OF MORAL TURPITUDE, (II) CONDUCT IN VIOLATION OF SECTION 2.2(D),
(III) A MATERIAL BREACH BY EMPLOYEE OF THIS AGREEMENT, OR

 

--------------------------------------------------------------------------------


 


(IV) GROSS NEGLIGENCE OR MALFEASANCE BY EMPLOYEE IN THE PERFORMANCE OF THE
SERVICES AND DUTIES HEREUNDER.


 


5.4.                              “DISABLED” DEFINED.  FOR PURPOSES OF THIS
AGREEMENT, EMPLOYEE WILL BE DEEMED TO BE “DISABLED” IF EMPLOYEE IS UNABLE TO
ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY OR IS RECEIVING INCOME REPLACEMENT
BENEFITS FOR A PERIOD OF NOT LESS THAN 3 MONTHS UNDER THE COMPANY’S ACCIDENT AND
HEALTH PLAN BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT THAT CAN BE EXPECTED TO RESULT IN DEATH OR LAST FOR A CONTINUOUS
PERIOD OF NOT LESS THAN 12 MONTHS.


 


5.5.                              DATE OF TERMINATION.  THE EFFECTIVE DATE OF
EMPLOYEE’S TERMINATION PURSUANT TO SECTION 5.2 (A), (B), (C) OR (D) IS REFERRED
TO HEREIN AS THE “TERMINATION DATE.”


 


5.6.                              SUCCESSORSHIP PROVISION. IF A CHANGE OF
CONTROL (DEFINED IN SECTION 5.7 BELOW) OCCURS DURING THE TERM OF AGREEMENT AND,
AS A RESULT OF SUCH CHANGE OF CONTROL, THIS AGREEMENT OR THE EMPLOYEE’S
EMPLOYMENT IS TERMINATED WITHOUT CAUSE, OR THE EMPLOYEE RESIGNS HIS EMPLOYMENT
BECAUSE ANY OF THE EMPLOYEE’S POSITION, POWERS, DUTIES OR RESPONSIBILITIES UNDER
SECTIONS 1 AND 2 ARE CHANGED WITHOUT HIS AGREEMENT, OR ANY COMPENSATION AND
BENEFITS PAYABLE OR OTHERWISE EXTENDED UNDER SECTION 4 ARE ELIMINATED OR
REDUCED, THE COMPANY OR ITS SUCCESSOR SHALL:


 

(a)   give prompt notice to the Employee of any such termination, change,
elimination or reduction;

 

(b)   within thirty (30) days after the Termination Date (provided that, if
immediately prior to the Termination Date, Employee is a “Specified Employee,”
as defined in Section 409A of the Code, such thirty (30) day period shall not
commence until the date that is six months following Employee’s Termination
Date), pay to the Employee (or in the event of the Employee’s subsequent death,
such person as the Employee shall have designated in a notice filed with the
Company, or, if no such person shall have been designated, to his estate) a lump
sum amount equal to the Employee’s Salary in effect as of the Termination Date,
which lump sum amount shall not be pro-rated and shall be paid in addition to
the Salary due and payable under (c) below;

 

(c)   until the Termination Date, continue to pay to the Employee (or in the
event of the Employee’s subsequent death, such person as the Employee shall have
designated in a notice filed with the Company, or, if no such person shall have
been designated, to his estate) his Compensation and Benefits payable or
otherwise extended under Section 4; and (d) all Options shall vest as of the
date of such termination or resignation.

 

5.7                                                                                
For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following events after the date of this Agreement:

 

(a)          The acquisition after the Effective Date by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 30% of
the combined voting power of the voting securities of the Company entitled to
vote generally in the election of directors (the “Voting Securities”); provided,
however, that the

 

--------------------------------------------------------------------------------


 

following acquisitions shall not constitute a Change in Control: (a) any
acquisition, directly or indirectly by or from the Company or any subsidiary of
the Company, or by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary of the Company, (b) any acquisition
by any underwriter in connection with any firm commitment underwriting of
securities to be issued by the Company, or (c) any acquisition by any
corporation if, immediately following such acquisition, 70% or more of the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation (entitled to
vote generally in the election of directors), are beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who,
immediately prior to such acquisition, were the beneficial owners of the then
outstanding common stock of the Company (“Common Stock”) and the Voting
Securities in substantially the same proportions, respectively, as their
ownership, immediately prior to such acquisition, of the Common Stock and Voting
Securities; or

 

(b)         The occurrence after the Effective Date of a reorganization, merger
or consolidation, other than a reorganization, merger or consolidation with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners, immediately prior to such reorganization, merger or
consolidation, of the Common Stock and Voting Securities, beneficially own,
directly or indirectly, immediately after such reorganization, merger or
consolidation, 70% or more of the then outstanding common stock and voting
securities (entitled to vote generally in the election of directors) of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
Voting Securities; or

 

(c)          The occurrence after the Effective Date of (a) a complete
liquidation or substantial dissolution of the Company, or (b) the sale or other
disposition of all or substantially all of the assets of the Company, in each
case other than to a subsidiary, wholly-owned, directly or indirectly, by the
Company or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction; or

 

(d)         During any period of twelve (12) consecutive months commencing upon
the Effective Date, the individuals at the beginning of any such period who
constitute the Board and any new director (other than a director designated by a
person or entity who has entered into an agreement with the Company or other
person or entity to effect a transaction described in Sections 5.7(a), (b) or
(c)  above) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of any
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board.

 

--------------------------------------------------------------------------------


 

Notwithstanding the above, a “Change in Control” shall not include any event,
circumstance or transaction which results from the action of any entity or group
which includes, is affiliated with or is wholly or partially controlled by one
or more executive officers of the Company and in which the Employee actively and
materially participates.

 


6.                                       EFFECT OF TERMINATION.


 


6.1.                              TERMINATION WITHOUT CAUSE.  IN THE EVENT OF
THE TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT TO SECTION 5.2(A) PRIOR TO THE
END OF THE THEN CURRENT TERM OF THIS AGREEMENT, COMPANY WILL PAY EMPLOYEE THE
COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO EMPLOYEE UNDER SECTION 4 UNTIL
THE EXPIRATION DATE.  IN ALL CASES OF TERMINATION WITHOUT CAUSE, THE EMPLOYEE
SHALL BE ENTITLED TO A MINIMUM OF 6 MONTHS OF CURRENT SALARY AND ADDITIONAL
BENEFITS IN EFFECT AT THE TIME OF TERMINATION.  TO THE EXTENT EMPLOYEE RECEIVES
COMPENSATION FROM ANY SOURCE FOR SERVICES RENDERED DURING THE PERIOD FOLLOWING
THE TERMINATION DATE DURING WHICH THE COMPANY IS OBLIGATED TO CONTINUE PAYMENTS
TO EMPLOYEE HEREUNDER, WHETHER FOR FULL-TIME OR PART-TIME EMPLOYMENT OR FOR
CONSULTING OR SIMILAR SERVICES, SUCH COMPENSATION SHALL BE OFFSET AGAINST
PAYMENTS OTHERWISE DUE EMPLOYEE UNDER THIS SECTION 6.1. ALL OF THE OPTIONS WILL
BE CONSIDERED VESTED AND THE EMPLOYEE WILL HAVE EXERCISE RIGHTS TO ALL OPTIONS
IN ACCORDANCE WITH THE COMPANY’S 1998 STOCK OPTION PLAN.  EMPLOYEE WILL BE
ENTITLED TO NO OTHER PAYMENT OR COMPENSATION UPON ANY SUCH TERMINATION.


 


6.2.                              TERMINATION FOR DEATH OR DISABILITY.  IN THE
EVENT OF ANY TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT TO SECTION 5.2(B),
THE COMPANY WILL PAY EMPLOYEE, OR TO SUCH PERSON AS THE EMPLOYEE SHALL HAVE
DESIGNATED IN A NOTICE FILED WITH THE COMPANY, OR, IF NO SUCH PERSON SHALL HAVE
BEEN DESIGNATED, TO THE EMPLOYEE’S ESTATE, THE COMPENSATION AND BENEFITS
OTHERWISE PAYABLE TO EMPLOYEE UNDER SECTION 4 THROUGH THE TERMINATION DATE.
EMPLOYEE’S RIGHTS UNDER THE COMPANY’S BENEFIT PLANS FOR GENERAL APPLICATION IN
WHICH EMPLOYEE THEN PARTICIPATES, WILL BE DETERMINED UNDER THE PROVISION OF SUCH
PLANS. ALL OPTIONS VESTED AS OF THE TERMINATION DATE SHALL BE EXERCISABLE TO THE
EXTENT SET FORTH IN THE OPTION AGREEMENT.  EMPLOYEE WILL BE ENTITLED TO NO OTHER
PAYMENT OR COMPENSATION UPON ANY SUCH TERMINATION.


 


6.3.                              VOLUNTARY TERMINATION.  IN THE EVENT OF THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT TO SECTION 5.2 (C), COMPANY WILL
PAY THE EMPLOYEE COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO EMPLOYEE THROUGH
THE TERMINATION DATE AND ALL OF EMPLOYEE’S UNEXERCISED STOCK OPTIONS SHALL BE
CANCELLED.  EMPLOYEE WILL BE ENTITLED TO NO OTHER PAYMENT OR COMPENSATION UPON
ANY SUCH TERMINATION.


 


6.4.                              TERMINATION FOR CAUSE.  IN THE EVENT OF THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT TO SECTION 5.2 (D), THE COMPANY
WILL PAY THE EMPLOYEE COMPENSATION AND BENEFITS OTHERWISE PAYABLE TO EMPLOYEE
THROUGH THE TERMINATION DATE AND ALL OF EMPLOYEE’S UNEXERCISED STOCK OPTIONS
SHALL BE CANCELLED.  EMPLOYEE WILL BE ENTITLED TO NO OTHER PAYMENT OR
COMPENSATION UPON ANY SUCH TERMINATION.


 


6.5.          CERTAIN DELAYS IN PAYMENT.    NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 6 HEREOF, TO THE EXTENT EMPLOYEE IS, IMMEDIATELY PRIOR TO
THE TERMINATION DATE, A SPECIFIED EMPLOYEE, AND TO THE EXTENT NECESSARY TO AVOID
IMPOSITION OF A 20% PENALTY TAX ON

 

--------------------------------------------------------------------------------


 


PAYMENTS TO EMPLOYEE UNDER THIS SECTION 6, SUCH PAYMENTS SHALL COMMENCE NO
EARLIER THAN THE DATE THAT IS SIX MONTHS FOLLOWING THE EMPLOYEE’S TERMINATION
DATE.


 


7.                                       NONCOMPETITION, TRADE SECRETS, ETC. 
EMPLOYEE HEREBY ACKNOWLEDGES THAT DURING HIS EMPLOYMENT BY THE COMPANY, EMPLOYEE
WILL HAVE ACCESS TO CONFIDENTIAL INFORMATION AND BUSINESS AND PROFESSIONAL
CONTACTS. IN CONSIDERATION OF EMPLOYEE’S EMPLOYMENT AND THE SPECIAL AND UNIQUE
OPPORTUNITIES AFFORDED BY THE COMPANY TO EMPLOYEE AS A RESULT OF EMPLOYEE’S
EMPLOYMENT, THE EMPLOYEE HEREBY AGREES AS FOLLOWS:


 


7.1.                              NON-COMPETITION.  FOR SO LONG AS EMPLOYEE
REMAINS AN EMPLOYEE OF THE COMPANY AND FOR THE RESTRICTED PERIOD (AS DEFINED IN
SUBSECTION 7.3 BELOW) AFTER THE TERMINATION OF EMPLOYMENT WITH COMPANY, AS SUCH
PERIOD MAY BE EXTENDED AS HEREINAFTER SET FORTH, EMPLOYEE SHALL NOT DIRECTLY OR
INDIRECTLY ENGAGE IN (AS A PRINCIPAL, SHAREHOLDER, PARTNER, DIRECTOR, OFFICER,
AGENT, EMPLOYEE, CONSULTANT OR OTHERWISE) OR BE FINANCIALLY INTERESTED IN ANY
ENTERPRISE WHICH COMPETES WITH THE BUSINESS OF THE COMPANY.  “BUSINESS” SHALL
MEAN: (I) THE DESIGN, MANUFACTURE AND SALE OF FLIGHT INFORMATION COMPUTERS,
LARGE FLAT PANEL DISPLAYS AND ADVANCED MONITORING SYSTEMS TO THE DEPARTMENT OF
DEFENSE, DEFENSE CONTRACTORS, COMMERCIAL AIR TRANSPORT AND CORPORATE/GENERAL
AVIATION MARKETS; AND (II) ANY OTHER LINE OF BUSINESS DISCLOSED IN NOTE 1 OF ANY
FINANCIAL STATEMENTS PUBLICLY FILED BY THE COMPANY DURING EMPLOYEE’S EMPLOYMENT
BY THE COMPANY.  NOTHING CONTAINED IN THIS SUBSECTION 7.1 SHALL PREVENT EMPLOYEE
FROM HOLDING FOR INVESTMENT UP TO THREE PERCENT (3%) OF ANY CLASS OF EQUITY
SECURITIES OF A COMPANY WHOSE SECURITIES ARE PUBLICLY TRADED ON A NATIONAL
SECURITIES EXCHANGE OR IN A NATIONAL MARKET SYSTEM.


 


7.2.                              NON-SOLICITATION.  FOR SO LONG AS THE EMPLOYEE
REMAINS AN EMPLOYEE OF THE COMPANY AND FOR A PERIOD OF TWELVE MONTHS AFTER THE
TERMINATION OF EMPLOYMENT WITH COMPANY FOR ANY REASON, EMPLOYEE SHALL NOT
DIRECTLY OR INDIRECTLY (AS A PRINCIPAL, SHAREHOLDER, PARTNER, DIRECTOR, OFFICER,
AGENT, EMPLOYEE, CONSULTANT OR OTHERWISE) INDUCE OR ATTEMPT TO INFLUENCE ANY
EMPLOYEE, CUSTOMER, INDEPENDENT CONTRACTOR OR SUPPLIER OF COMPANY TO TERMINATE
EMPLOYMENT OR ANY OTHER RELATIONSHIP WITH COMPANY.


 


7.3.                              RESTRICTED PERIOD DEFINED; EXTENSION OF
RESTRICTED PERIOD.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “RESTRICTED PERIOD”
SHALL MEAN (A) THE PERIOD DURING WHICH THE COMPANY CONTINUES TO PAY EMPLOYEE
UPON TERMINATION OF EMPLOYMENT PURSUANT TO SECTION 5.2(A); (B) THREE (3) MONTHS
FOLLOWING TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT TO SECTION 5.2 (B); OR
(C) SIX (6) MONTHS FOLLOWING TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT TO
SECTION 5.2 (C) OR SECTION 5.2 (D). IN ADDITION TO THE FOREGOING, COMPANY SHALL
HAVE THE OPTION, BY DELIVERING WRITTEN NOTICE TO EMPLOYEE WITHIN SIXTY (60) DAYS
FROM THE TERMINATION DATE, TO EXTEND THE RESTRICTED PERIOD TO A TOTAL OF TWELVE
(12) MONTHS UNDER CLAUSE (C) ABOVE BY PAYING EMPLOYEE AN AMOUNT EQUAL TO THE
MONTHLY PORTION OF THE EMPLOYEE’S ANNUAL SALARY AS OF THE TERMINATION DATE FOR
THE ADDITIONAL MONTHS BY WHICH THE RESTRICTED PERIOD IS EXTENDED, WHICH PAYMENTS
SHALL BE MADE BI-WEEKLY DURING THE EXTENDED PERIOD.


 


7.4.                              NON-DISCLOSURE.  EMPLOYEE SHALL NOT USE FOR
EMPLOYEE’S PERSONAL BENEFIT, OR DISCLOSE, COMMUNICATE OR DIVULGE TO, OR USE FOR
THE DIRECT OR INDIRECT BENEFIT OF ANY PERSON, FIRM, ASSOCIATION OR COMPANY OTHER
THAN COMPANY, ANY “CONFIDENTIAL INFORMATION,” WHICH TERM SHALL MEAN ANY
INFORMATION REGARDING THE BUSINESS METHODS, BUSINESS POLICIES, POLICIES,
PROCEDURES, TECHNIQUES, RESEARCH OR DEVELOPMENT PROJECTS OR RESULTS, HISTORICAL
OR PROJECTED

 

--------------------------------------------------------------------------------


 


FINANCIAL INFORMATION, BUDGETS, TRADE SECRETS, OR OTHER KNOWLEDGE OR PROCESSES
OF, OR DEVELOPED BY, COMPANY OR ANY OTHER CONFIDENTIAL INFORMATION RELATING TO
OR DEALING WITH THE BUSINESS OPERATIONS OF COMPANY, MADE KNOWN TO EMPLOYEE OR
LEARNED OR ACQUIRED BY EMPLOYEE WHILE IN THE EMPLOY OF COMPANY, BUT CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE INFORMATION OTHERWISE LAWFULLY KNOWN GENERALLY BY
OR READILY ACCESSIBLE TO THE GENERAL PUBLIC. THE FOREGOING PROVISIONS OF THIS
SUBSECTION 7.4 SHALL APPLY DURING AND AFTER THE PERIOD WHEN THE EMPLOYEE IS AN
EMPLOYEE OF THE COMPANY AND SHALL BE IN ADDITION TO (AND NOT A LIMITATION OF)
ANY LEGALLY APPLICABLE PROTECTIONS OF COMPANY INTEREST IN CONFIDENTIAL
INFORMATION, TRADE SECRETS, AND THE LIKE. AT THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT WITH COMPANY, EMPLOYEE SHALL RETURN TO THE COMPANY ALL COPIES OF
CONFIDENTIAL INFORMATION IN ANY MEDIUM, INCLUDING COMPUTER TAPES AND OTHER FORMS
OF DATA STORAGE.


 


7.5.                              INTELLECTUAL PROPERTY & COMPANY CREATIONS.


 


(A)                                  EMPLOYEE SHALL EXECUTE THE IS&S
INTELLECTUAL PROPERTY AGREEMENT AT SIGNING OF THIS EMPLOYMENT AGREEMENT.


 


(B)                                 OWNERSHIP.  ALL RIGHT, TITLE AND INTEREST IN
AND TO ANY AND ALL IDEAS, INVENTIONS, DESIGNS, TECHNOLOGIES, FORMULAS, METHODS,
PROCESSES, DEVELOPMENT TECHNIQUES, DISCOVERIES, COMPUTER PROGRAMS OR
INSTRUCTIONS (WHETHER IN SOURCE CODE, OBJECT CODE, OR ANY OTHER FORM), COMPUTER
HARDWARE, ALGORITHMS, PLANS, CUSTOMER LISTS, MEMORANDA, TESTS, RESEARCH,
DESIGNS, SPECIFICATIONS, MODELS, DATA, DIAGRAMS, FLOW CHARTS, TECHNIQUES
(WHETHER REDUCED TO WRITTEN FORM OR OTHERWISE), PATENTS, PATENT APPLICATIONS,
FORMATS, TEST RESULTS, MARKETING AND BUSINESS IDEAS, TRADEMARKS, TRADE SECRETS,
SERVICE MARKS, TRADE DRESS, LOGOS, TRADE NAMES, FICTITIOUS NAMES, BRAND NAMES,
CORPORATE NAMES, ORIGINAL WORKS OF AUTHORSHIP, COPYRIGHTS, COPYRIGHTABLE WORKS,
MASK WORKS, COMPUTER SOFTWARE, ALL OTHER SIMILAR INTANGIBLE PERSONAL PROPERTY,
AND ALL IMPROVEMENTS, DERIVATIVE WORKS, KNOW-HOW, DATA, RIGHTS AND CLAIMS
RELATED TO THE FOREGOING THAT HAVE BEEN OR ARE CONCEIVED, DEVELOPED OR CREATED
IN WHOLE OR IN PART BY THE EMPLOYEE (A) DURING THE COURSE OF HIS EMPLOYMENT
HEREUNDER OR WHILE OTHERWISE PERFORMING SERVICES FOR THE COMPANY THAT RELATES
DIRECTLY OR INDIRECTLY TO THE BUSINESS OR (B) AS A RESULT OF TASKS ASSIGNED TO
EMPLOYEE BY THE COMPANY (COLLECTIVELY, “COMPANY CREATIONS”), SHALL BE AND BECOME
AND REMAIN THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND SHALL BE
CONSIDERED “WORKS MADE FOR HIRE” AS THAT TERM IS DEFINED PURSUANT TO APPLICABLE
STATUTES AND LAW.


 


(C)                                  ASSIGNMENT.  TO THE EXTENT THAT ANY OF THE
COMPANY CREATIONS MAY NOT BY LAW BE CONSIDERED A WORK MADE FOR HIRE, OR TO THE
EXTENT THAT, NOTWITHSTANDING THE FOREGOING, EMPLOYEE RETAINS ANY INTEREST IN OR
TO THE COMPANY CREATIONS, EMPLOYEE HEREBY IRREVOCABLY ASSIGNS AND TRANSFERS TO
THE COMPANY ANY AND ALL RIGHT, TITLE, OR INTEREST THAT EMPLOYEE HAS OR MAY HAVE,
EITHER NOW OR IN THE FUTURE, IN AND TO THE COMPANY CREATIONS, AND ANY
DERIVATIVES THEREOF, WITHOUT THE NECESSITY OF FURTHER CONSIDERATION.  EMPLOYEE
SHALL PROMPTLY AND FULLY DISCLOSE ALL COMPANY CREATIONS TO THE COMPANY AND SHALL
HAVE NO CLAIM FOR ADDITIONAL COMPENSATION FOR COMPANY CREATIONS.  THE COMPANY
SHALL BE ENTITLED TO OBTAIN AND HOLD IN ITS OWN NAME ALL COPYRIGHTS, PATENTS,
TRADE SECRETS, TRADEMARKS, AND SERVICE MARKS WITH RESPECT TO SUCH COMPANY
CREATIONS.


 


(D)                                 DISCLOSURE & COOPERATION.  EMPLOYEE SHALL
KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN RECORDS OF ALL COMPANY CREATIONS
AND THEIR DEVELOPMENT BY

 

--------------------------------------------------------------------------------


 


EMPLOYEE (SOLELY OR JOINTLY WITH OTHERS), WHICH RECORDS SHALL BE AVAILABLE AT
ALL TIMES TO AND REMAIN THE SOLE PROPERTY OF THE COMPANY.  EMPLOYEE SHALL
COMMUNICATE PROMPTLY AND DISCLOSE TO THE COMPANY, IN SUCH FORM AS THE COMPANY
MAY REASONABLY REQUEST, ALL INFORMATION, DETAILS AND DATA PERTAINING TO ANY
COMPANY CREATIONS.  EMPLOYEE FURTHER AGREES TO EXECUTE AND DELIVER TO THE
COMPANY OR ITS DESIGNEE(S) ANY AND ALL FORMAL TRANSFERS AND ASSIGNMENTS AND
OTHER DOCUMENTS AND TO PROVIDE ANY FURTHER COOPERATION OR ASSISTANCE REASONABLY
REQUIRED BY THE COMPANY TO PERFECT, MAINTAIN OR OTHERWISE PROTECT ITS RIGHTS IN
THE COMPANY CREATIONS.  EMPLOYEE HEREBY DESIGNATES AND APPOINTS THE COMPANY OR
ITS DESIGNEE AS EMPLOYEE’S AGENT AND ATTORNEY-IN-FACT TO EXECUTE ON EMPLOYEE’S
BEHALF ANY ASSIGNMENTS OR OTHER DOCUMENTS DEEMED NECESSARY BY THE COMPANY TO
PERFECT, MAINTAIN OR OTHERWISE PROTECT THE COMPANY’S RIGHTS IN ANY COMPANY
CREATIONS.


 


7.6.                              REMEDIES.


 


(A)                                  EMPLOYEE ACKNOWLEDGES THAT THE RESTRICTIONS
CONTAINED IN THE FOREGOING SUBSECTIONS 7.1 THROUGH 7.5, ARE REASONABLE AND
NECESSARY TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY, THAT THEIR
ENFORCEMENT WILL NOT IMPOSE A HARDSHIP ON THE EMPLOYEE OR SIGNIFICANTLY IMPAIR
EMPLOYEE’S ABILITY TO EARN A LIVELIHOOD, AND THAT ANY VIOLATION THEREOF WOULD
RESULT IN IRREPARABLE INJURIES TO THE COMPANY. EMPLOYEE THEREFORE ACKNOWLEDGES
THAT, IN THE EVENT OF EMPLOYEE’S VIOLATION OF ANY OF THESE RESTRICTIONS, COMPANY
SHALL BE ENTITLED TO OBTAIN FROM ANY COURT OF COMPETENT JURISDICTION PRELIMINARY
AND PERMANENT INJUNCTIVE RELIEF, AS WELL AS DAMAGES AND AN EQUITABLE ACCOUNTING
OF ALL EARNINGS, PROFITS, AND OTHER BENEFITS ARISING FROM SUCH VIOLATION, WHICH
RIGHTS SHALL BE CUMULATIVE AND IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES TO
WHICH COMPANY MAY BE ENTITLED.


 


(B)                                 IF ANY OF THE RESTRICTIONS SPECIFIED IN
SUBSECTIONS 7.1 OR 7.2 ABOVE SHOULD BE ADJUDGED UNREASONABLE IN ANY PROCEEDING,
THEN SUCH RESTRICTIONS SHALL BE MODIFIED SO THAT THEY MAY BE ENFORCED FOR SUCH
TIME AND IN SUCH ARE AS IS ADJUDGED TO BE REASONABLE.


 


(C)                                  IF EMPLOYEE VIOLATES ANY OF THE
RESTRICTIONS CONTAINED IN SUBSECTION 7.1, THE RESTRICTED PERIOD SHALL BE
EXTENDED BY A PERIOD EQUAL TO THE LENGTH OF TIME FROM THE COMMENCEMENT OF ANY
SUCH VIOLATION UNTIL SUCH TIME AS SUCH VIOLATION SHALL BE CURED BY EMPLOYEE TO
THE SATISFACTION OF COMPANY.


 


8.                                       MISCELLANEOUS.


 


8.1.                              ARBITRATION.  EMPLOYEE AND THE COMPANY WILL
SUBMIT TO MANDATORY BINDING ARBITRATION ANY CONTROVERSY OR CLAIM ARISING OUT OF,
OR RELATING TO, THIS AGREEMENT OR ANY BREACH HEREOF AS WELL AS ALL CLAIMS UNDER
FEDERAL, STATE OR LOCAL ANTI-DISCRIMINATION LAWS, PROVIDED, HOWEVER, THAT EACH
PARTY WILL RETAIN ITS RIGHT TO, AND WILL NOT BE PROHIBITED, LIMITED OR IN ANY
OTHER WAY RESTRICTED FROM, SEEKING OR OBTAINING EQUITABLE RELIEF (SUCH AS
INJUNCTIVE RELIEF) FROM A COURT HAVING JURISDICTION OVER THE PARTIES. SUCH
ARBITRATION WILL BE CONDUCTED IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN ARBITRATION ASSOCIATION IN EFFECT AT THAT TIME, AND
JUDGMENT UPON THE DETERMINATION OR AWARD RENDERED BY THE ARBITRATOR MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.

 

--------------------------------------------------------------------------------


 


8.2.                              SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT IS FOUND BY ANY ARBITRATOR OR COURT OF COMPETENT JURISDICTION TO BE
INVALID OR UNENFORCEABLE, THEN THE PARTIES HEREBY WAIVE SUCH PROVISION TO THE
EXTENT THAT IT IS FOUND TO BE INVALID OR UNENFORCEABLE. SUCH PROVISION WILL, TO
THE EXTENT ALLOWABLE BY LAW AND THE PRECEDING SENTENCE, NOT BE VOIDED OR
CANCELLED BUT WILL INSTEAD BE ENFORCED AS ANY OTHER PROVISION HEREOF, ALL THE
OTHER PROVISION CONTINUING IN FULL FORCE AND EFFECT.


 


8.3.                              NO WAIVER.  THE FAILURE BY EITHER PARTY AT ANY
TIME TO REQUIRE PERFORMANCE OR COMPLIANCE BY THE OTHER OF ANY OF ITS OBLIGATION
OR AGREEMENTS WILL IN NO WAY AFFECT THE RIGHT TO REQUIRE SUCH PERFORMANCE OR
COMPLIANCE AT ANY TIME THEREAFTER. THE WAIVER OF EITHER PARTY OF A BREACH OF ANY
PROVISION HEREOF WILL NOT BE TAKEN OR HELD TO BE A WAIVER OF ANY PRECEDING OR
SUCCEEDING BREACH OF SUCH PROVISION OR AS A WAIVER OF THE PROVISION ITSELF. NO
WAIVER OF ANY KIND WILL BE EFFECTIVE OR BINDING, UNLESS IT IS IN WRITING AND IS
SIGNED BY THE PARTY AGAINST WHOM SUCH WAIVER IS SOUGHT TO BE ENFORCED.


 


8.4.                              ASSIGNMENT.  THIS AGREEMENT AND ALL RIGHTS
HEREUNDER ARE PERSONAL TO EMPLOYEE AND MAY NOT BE TRANSFERRED OR ASSIGNED BY
EMPLOYEE AT ANY TIME.


 


8.5.                              ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES
THE ENTIRE AND ONLY AGREEMENT BETWEEN THE PARTIES RELATING TO EMPLOYMENT OF
EMPLOYEE WITH THE COMPANY, AND THIS AGREEMENT SUPERSEDES AND CANCELS ALL
PREVIOUS CONTRACTS, ARRANGEMENTS OR UNDERSTANDINGS WITH RESPECT THERETO.


 


8.6.                              AMENDMENT; WAIVER.  NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED, TERMINATED OR AMENDED EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTIES HERETO. NO WAIVER OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL CONSTITUTE A WAIVER OF ANY SUBSEQUENT BREACH
OF THE SAME OR OTHER PROVISIONS HEREOF.


 


8.7.                              NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED UNDER THIS AGREEMENT WILL BE IN WRITING AND HAND
DELIVERED, SENT BY TELECOPIER, SENT BY CERTIFIED FIRST CLASS MAIL, POSTAGE
PREPAID, OR SENT BY NATIONALLY RECOGNIZED EXPRESS COURIER SERVICE. SUCH NOTICES
AND OTHER COMMUNICATIONS WILL BE EFFECTIVE UPON RECEIPT OF HAND DELIVERY FIVE
(5) DAYS AFTER MAILING – IF SENT BY MAIL, OR BY EXPRESS COURIER, TO THE
FOLLOWING ADDRESSES, OR SUCH OTHER ADDRESSES AS ANY PARTY MAY NOTIFY THE OTHER
PARTIES IN ACCORDANCE WITH THIS SECTION:

 

Employee:

 

Company:

 

 

 

John C. Long

 

Chief Executive Officer

5222 Wagonwheel Drive

 

Innovative Solutions and Support, Inc

Schnecksville, PA 18078

 

720 Pennsylvania Drive

 

 

Exton, PA 19341

 


8.8.                              SUCCESSORS AND ASSIGNS.  THIS AGREEMENT WILL
BE BINDING UPON, AND INURE TO THE BENEFIT OF, THE SUCCESSORS AND PERSONAL
REPRESENTATIVES OF THE RESPECTIVE PARTIES HERETO.


 


8.9.                              WAIVER OF PERSONAL LIABILITY.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EMPLOYEE HEREBY AGREES THAT HE SHALL HAVE RECOURSE
ONLY TO THE COMPANY (AND ITS SUCCESSORS IN

 

--------------------------------------------------------------------------------


 


INTEREST) WITH RESPECT TO ANY CLAIMS HE MAY HAVE FOR COMPENSATION OR BENEFITS
ARISING IN CONNECTION WITH HIS EMPLOYMENT, WHETHER OR NOT UNDER THIS AGREEMENT
OR ANY OTHER PLAN, PROGRAM, OR ARRANGEMENT, INCLUDING, BUT NOT LIMITED TO, ANY
AGREEMENTS RELATED TO THE GRANT OR EXERCISE OF EQUITY OPTIONS OR OTHER EQUITY
RIGHTS IN THE COMPANY.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE EMPLOYEE
HEREBY WAIVES ANY SUCH CLAIMS FOR COMPENSATION, BENEFITS AND EQUITY RIGHTS
AGAINST OFFICERS, DIRECTORS, MANAGERS, MEMBERS, STOCKHOLDERS, OR OTHER
REPRESENTATIVES IN THEIR PERSONAL OR SEPARATE CAPACITIES.


 


8.10.                        HEADINGS.  THE HEADINGS CONTAINED IN THIS AGREEMENT
ARE FOR REFERENCE PURPOSES ONLY AND WILL IN NO WAY AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.  IN THIS AGREEMENT, THE SINGULAR INCLUDES THE
PLURAL, THE PLURAL INCLUDES THE SINGULAR, AND THE MASCULINE GENDER INCLUDES BOTH
MALE AND FEMALE REFERENTS, AND THE WORD “OR” IS USED IN THE INCLUSIVE SENSE.


 


8.11.                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL BUT ALL OF WHICH, TAKEN
TOGETHER, CONSTITUTE ONE AND THE SAME AGREEMENT.


 


8.12.                        SURVIVAL.  THE PROVISION OF SECTIONS 4, 5, 6 AND 7
WILL SURVIVE THE TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 


8.13.                        GOVERNING LAW.  THE PROVISIONS OF THIS AGREEMENT
SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA.


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.

 

JOHN C. LONG

RAY WILSON

 

CHIEF EXECUTIVE OFFICER

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
